     Case 2:20-cv-02019-WBS-DMC Document 3 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA RANDALL,                                    No. 2:20-CV-2019-WBS-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    GATESTONE & CO.,
      INTERNATIONAL, INC.,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   Court is Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2). Plaintiff’s

20   complaint, and service thereof by the United States Marshal if appropriate, will be addressed

21   separately. The Clerk of the Court shall not issue summons or set this matter for an initial

22   scheduling conference unless specifically directed by the Court to do so.

23                  Plaintiff has submitted the affidavit required by 28 U.S.C. § 1915(a) showing that

24   plaintiff is unable to prepay fees and costs or give security therefor.

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:20-cv-02019-WBS-DMC Document 3 Filed 10/21/20 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for leave to

 2   proceed in forma pauperis (ECF No. 2) is granted.

 3

 4

 5   Dated: October 21, 2020
                                                         ____________________________________
 6                                                       DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
